Case 1:19-cv-04803-EK-SJB Document 6-4 Filed 08/23/19 Page 1 of 2 PageID #: 44




               EXHIBIT
                                    3
Case 1:19-cv-04803-EK-SJB Document 6-4 Filed 08/23/19 Page 2 of 2 PageID #: 45



  û*-*Ë
                                                                                                                                                         i-w{ffi
           úl|or"r3r       :,¡rll ig3l.r1       9,1 I   I

     ::e@
                                                                                                                                                                23.4 â¡r&
                           rì¿¡                                                                                                                           9:08 PM
                           I ì44                      pTc NEI\rs
           @               1145                         PTC PUNJABI   - Gurbanì Harmândi¡ Ssh€b

           ru              1   t4ö                    $IKI{ CHANNEL
           I               1147                       ZEE Punjabi
                                                        0ssLTV
           @               r'¡ 65

           I               1't72                      Alpha-ËTC-Punjabi
           m               r 175                      PIJNJAðI JLNCTION
                           r20¡                       ilTV 8AN€LA     'Valobasha (are KoY                    JUS PUNJABI
           @
                           12t2                       ÄTN BÀI{GLA ' choloder Príthib¡                        Slt¿txd 6r¡rlæ;rì
           EO                                                                                                9,OOPM.q3OP¡¡
           E
           p
                           1?03
                           1204
                                                      CHANNELi 'Sançbad
                                                      CINE BANçLA 'shong$hod rv
                                                                                                             Fr€m thê    çtlds   TlBìPlg.


                                                                                                                                  j;;
           E               r205                       $AT'IGATTV                                             9;30PM li ¡ir' :     i: ;;
                                                                                                             l0:æ pM i.'.,i . t, i ri: Í.      I   ì.i

           w               !205                       CHÂNñTEL S

                                                                                   cx*xrtr rocx                    Ë:J Ì'lvinne
                               St.Rvìt1'    si¡¡Lll                          !                                     ¡x,   ft¡0úÌ'ô
                  :                                                          -t- tÈô91!õll
                     "i-       csluP




          Ër{:Li;} : "f'ì: {;:.rll,'1 :,r;        r
                                                                                                                                                               t3.4   2Õi8
     li.,+Þ,         ¡.r   ì.4i1       .'   ,
                                                                                                                                                          9:I3 PM
          @           I    ¡44                    r tÞ ¡TCflt¡
          I           1ì 45                       ÞTC PUNJÅB| - Gurbani t"lðrmarldi¡ Ssheb
          n           't
                      .t
                           146                    S|KHCHAIll,l€t
                                                                                                      i'.:
                                                                                                             ttir'S                                         :r{ '¡
          @                147                    ZEE Punjabi
          E            1165                       ÞoeLTV
          @            r1?2                       Arpbå-ËTt-Puniah¡                                   te                 ''. *e
          B            ì'l ?5                     PUNJAA¡ JUNC?ION
          E            120r                       ilTY Bâ¡ICLA      - Valobasha Xaæ Koy
                                                                                                       JUS PUNJABI
          E            120|2
                       'r203
                                                  ATt-l BAIÍGI-A - chotoder tJ'idrlb¡                  $tÌåbs.l {iurb¡ni
          @                                       CHA}INÊL ¡ .$angbad                                  9lÐ PÀl - 9:Al Pr¿
                                                                                                       Êrsr the GaS&Ð Tsnple.
          B            I ?Orl                     Cl¡¡E AANGLII - snnsshod Tv
          B            'r2û5                      SÂIúGAT TV
          I            1206                       CHANNELS
                                                                                                       IRIP''Ì :trì,ìi]:i liir¡)'- Ì;
                                                                                                       l(¡SO Ptg' ìi:, .ri ;ììr .'r,1 Í!."Ìi

                                                                                                                                                                                 ¡

                 I          fiwtrúe*                                     :       ð$4&!rM                     il¡ rffirË                                                          ¡

                                                                                                                                                                                ¡
                                                                                                                                                                                $
                                                                                                                                                                                g
                                                                                 PG          3 Dot Test #4                                                                   -..s¡
